[DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-17487
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:16-cv-00222-LGW-GRS

ALBERT E. BRINSON,

                                                          Plaintiff - Appellant,
DAWN LOUISE BRINSON,
                                                                      Plaintiff,

                                  versus

PAT WELSH,
CITY OF TYBEE ISLAND CORP.,
STEVEN SCHEER,
ROBERT BRYSON,

                                                      Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                           (September 21, 2017)

Before MARCUS, JILL PRYOR, and FAY, Circuit Judges.
PER CURIAM:

      When Albert and Dawn Brinson received a citation for bringing their dogs to

the beach, they sued the City of Tybee Island Corporation and its employees Pat

Welsh, Steven Scherer, and Robert Bryson (collectively “Tybee Island”) for

discrimination and harassment. The district court dismissed their amended

complaint sua sponte on the ground that they had not stated a claim for relief that

was plausible on its face. Upon a thorough review of the Brinsons’ amended

complaint, we affirm.

      While attempting to launch their sailboat from a private boat ramp, the

Brinsons were cited for “Dog on the Beach” in violation of City of Tybee Island

Code of Ordinances §§ 12-1(a)(4) and (d). Proceeding pro se, they sued the City

alleging claims of discrimination and harassment in violation of the Bill of

Attainder Clause, the Privileges and Immunities Clause, the Supremacy Clause,

and the Fourth, Fifth, Eighth, Ninth, and Fourteenth Amendments, as well as 42

U.S.C. §§ 1981, 1983, 1985, and 1986. The magistrate judge sua sponte entered

an order directing the Brinsons to amend their complaint, explaining that, even

liberally construed, their complaint lacked factual allegations sufficient to support

their claims.

      The Brinsons filed a document styled as a response to the magistrate judge’s

order, asserting that the defendants had discriminated against them by citing them



                                          2
for violating §§ 12-1(a)(4) and (d) while allowing others to bring dogs onto the

boat ramp, and by enforcing the ordinance against them as non-residents of Tybee

Island while refusing to cite a Tybee Island resident who was littering. They also

asserted that they were legally entitled to bring their dogs onto their boat, that they

had lost time and money attempting to do so, and that the boat ramp was not a

beach. Finally, they asserted that the defendants had acted collusively in citing

them, that §§ 12-1(a)(4) and (d) were themselves collusive, and that the magistrate

judge had acted collusively in requiring them to amend their complaint.

      The magistrate judge entered a report and recommendation (“R&R”) treating

the Brinsons’ response as an amended complaint and determining that they still

failed to allege factual matter sufficient to state a claim to relief, and that any

additional opportunity to amend would be futile. The district court entered an

order adopting the R&R and dismissing the Brinsons’ complaint with prejudice.

Later that day, the Brinsons filed a motion to add defendants and to amend the

relief sought. The district court docketed its judgment, and Albert Brinson timely

filed a notice of appeal.1 The district court then reopened the case to enter an order

denying the Brinsons’ motions. Neither Brinson appealed this order. Albert

Brinson moved this Court for summary reversal of the district court’s order of

dismissal, and we denied his motion.

      1
          The notice of appeal did not name Dawn Brinson as an appellant or bear her signature.


                                                3
      We generally review de novo a district court’s dismissal of a complaint for

failure to state a claim. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997).

We review a district court’s sua sponte dismissal, however, for abuse of discretion.

Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1335 (11th Cir. 2011). A district court

abuses its discretion when it dismisses an action sua sponte without “provid[ing]

the plaintiff with notice of its intent to dismiss or an opportunity to respond,” id.,

unless amendment “would be futile” or “the complaint is patently frivolous.”

Surtain v. Hamlin Terrace Found., 789 F.3d 1239, 1248 (11th Cir. 2015).

      “A pleading that states a claim for relief must contain . . . a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). To satisfy this requirement, “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted). A

“claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. This standard “demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation”; while “a court must accept as true

all of the allegations contained in a complaint,” it need not accept a plaintiff’s mere

“legal conclusions.” Id. A complaint fails to show entitlement to relief “where the

well-pleaded facts do not permit the court to infer more than the mere possibility of



                                            4
misconduct.” Id. at 679. Although we liberally construe pro se litigants’

pleadings, we will not “serve as de facto counsel for a party, or . . . rewrite an

otherwise deficient pleading in order to sustain an action.” Campbell v. Air

Jamaica Ltd., 760 F.3d 1165, 1168-69 (11th Cir. 2014).

      The district court did not abuse its discretion in dismissing sua sponte the

Brinsons’ amended complaint. The Brinsons’ complaint, liberally construed,

alleged that they suffered discrimination and harassment due to their status as non-

residents of Tybee Island. Assuming that such a claim is legally cognizable, the

only factual content that the Brinsons furnished to support it is that municipal

authorities failed to cite some unspecified Tybee Island residents for bringing dogs

to the boat ramp and for littering. These allegations, even if taken to be true, did

not by themselves “allow[] the court to draw the reasonable inference that the

defendant[s are] liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. At

most, they suggested a “mere possibility of misconduct” on Tybee Island’s part.

Id. at 679. Beyond these allegations, the Brinsons offered nothing to support their

claims but “legal conclusions” and “unadorned, the-defendant-unlawfully-harmed-

me accusation[s],” which do not suffice to state a plausible claim to relief. Id. at

678. The Brinsons failed to cure their initial complaint’s inadequacy even after the

magistrate judge notified them of his intent to dismiss their complaint and gave

them an opportunity to amend it to allege additional facts. The district court thus



                                           5
did not abuse its discretion in dismissing sua sponte the Brinsons’ complaint. See

Tazoe, 631 F.3d at 1335-36.

      AFFIRMED.




                                         6